Detailed Action

►	Claim(s) 1-30 as presented in the paper(s) filed 31 MAR 2020 is/are pending.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 10 could be interpreted to encompass two separate and distinct adaptor ligation steps., as such, it is not exactly clear what is intended. The examiner has assumed, for evaluation of the  prior art part that only a single adapter ligation step is intended.  Please clarify.

35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claim Rejection(s) under 35 U.S.C. 102 

►	Claim 1-4, 7, 13, 16 and 18-24 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Ceppi et al. [US 201640040220 – hereinafter “Ceppi”].

	Claim 1 (embodiment 1)  is drawn, in part,  to a method for identifying and characterizing a gene breakage in a biological sample, wherein the gene breakage is characterized or identified by a
nucleic acid sequencing only after the biological sample is positively identified as
having a gene breakage by an ISH (in situ hybridization) or an IHC
(immunohistochemistry) assay the method comprising:
(a) providing or having provided a biological sample;
(b) providing or having provided probes designed to detect the gene breakage
in the gene or its corresponding transcript;
(c) detecting the presence or absence of a gene breakage in the biological
sample using the ISH (in situ hybridization) or the IHC (immunohistochemistry)
assay;
(d) sequencing or having sequenced nucleic acid from the biological sample if
a gene breakage is detected in the biological sample to characterize the gene or genes
involved in the gene breakage, or sequencing or having sequenced nucleic acid from
the biological sample if it is not positively determined that a gene breakage has not
occurred in the biological sample; and if it is positively determined that no gene
0 breakage has occurred (or is present) in the biological sample the sample is not
sequenced or had sequenced; and
(e) analyzing or having analyzed the sequence of the sequenced nucleic acid to
identify or characterize the gene or genes involved in the gene breakage.
	Ceppi teach a method for identifying and characterizing a gene breakage in a
biological sample which comprises all of the limitations of Claim 1 (embodiment 1). For example, Ceppi  teaches using  a combination of FISH (i.e. Fluorescent In Situ Hybridization – ISH), see at least para 64 and sequencing (i.e. breakpoint sequencing), see para 28,  to identify and characterize breakpoints in genomic DNA samples. Ceppi teaches  providing or having provided a biological sample; see at least for example paras 15, 110, 125, 132 and 160
(b) providing or having provided probes designed to detect the gene breakage
in the gene or its corresponding transcript; see at least paras 19-25, 71-77, 81 and 134. Ceppi further teach  detecting the presence or absence of a gene breakage in the biological
sample using the ISH (e.g. FISH), see 64 and sequencing or having sequenced nucleic acid from the biological sample if a gene breakage is detected in the biological sample to characterize the gene or genes involved in the gene breakage, see para 14, 28, 41, 60-62 and 131. Finally, Ceppi teach analyzing or having analyzed the sequence of the sequenced nucleic acid to identify or characterize the gene or genes involved in the gene breakage, see at least paras 154-155.

	Claim 2 is drawn, in part , to  an embodiment of the method of Claim 1 wherein the gene breakage comprises a rearrangement.
	Ceppi teach this limitation, see at least para 14 

	Claim 3 is drawn to an embodiment of the method of Claim 1 wherein the ISH is a FISH.
	Ceppi teach this limitation, see at least para 64.

 	Claim 4 is drawn, in part , to an embodiment of the method of Claim 1 wherein the biological sample is selected from a defined group which includes  a  tissue sample.
	Ceppi teach this limitation, see at least para 35, 86 and 125.

 	Claim 7 is drawn, in part, to an embodiment of the method of Claim 1 wherein the the sequencing is selected from a defined group which includes Next Generation Sequencing (NGS)..
	Ceppi teach this limitation, see at least para 9. See also Mardis [Ann. Rev. Anal. Chem. 6:287 (2013)] and Metzker {Nature Reviews | Genetics 11 :31 (2010)] both of which clearly demonstrated that high throuphput  sequencing and/or Net-gen sequencing were known.

Ceppi teach Claims 13 and 16 (i.e. diagnosing a disease or condition using the method of Claim 1), see at least the abstract of Ceppi.. 

	As regards Claim 18-21, see at least para 14 in Ceppi.

	As regards Claims 22-24, see the rejection of Claim 1 recited above and para 35 of Ceppi.
Claim Rejection(s) under 35 U.S.C. 103 

►	Claim 1-4, 7, 11, 15 and 17  is rejected under 35 U.S.C. 103 as being unpatentable over Ceppi as applied above against Claim 1 and further in view of Afrin et al.  [Molecular Cancer Research 16(2) :”279-285 (2018) – hereinafter “Afrin”]  and/or Zheng  et al. [Nature Medicine 20(14) :1479 (2014) – hereinafter “Zheng”] and/or Lin et al. [Lung Cancer 131:62-68(MAR 2019) – hereinafter “Lin”].

Claim 1(embodiment 2)  is drawn, in part,  to an embodiment of the method of Claim 1  wherein  the  gene breakage is characterized or identified by  nucleic acid sequencing only if the biological sample is not positively identified as not having a gene breakage.
Ceppi teach a  method for identifying and characterizing a gene breakage in a
biological sample which comprises most of the limitations of Claim 1 (embodiment 2) except Ceppi do not appear to teach an embodiment of their method wherein the  gene breakage is characterized or identified by  nucleic acid sequencing only if the biological sample is not positively identified as not having a gene breakage  [i.e. wherein the gene breakage is characterized or identified by nucleic acid sequencing in biological sample(s) that have not been positively identified as  having a gene breakage]. Rather, Ceppi teach a multiplexed approach wherein biological samples are sequenced , only after they are identified as having a gene breakage by a first biological assay (e.g. FISH). However,  it was known to perform sequencing on biological samples without first determining if those biological sample comprise gene breakages, see the para bridging pp. 279-280 of Afrin and the para which follows on pg. 280 which cites Zheng.  Zheng teach a nucleic acid sequencing assay called “Anchored multiplex PCR” and as  described by Afrin allows for the analysis of breakpoints without prior knowledge of the gene(s) involved (i.e. without first detecting a gene breakage by a first bioassay (e.g. by FISH or IHC).
	Also note, that the prior art provides real world clinical examples where a breakpoint is not identified by a first screening assay (e.g. cytogenetic analysis and/or FISH analysis) but is identified by subsequent untargeted whole genome sequencing or transcriptome sequencing (i.e. RNA -seq). see at least the para bridging pgs 279-28 of Afrin.  Armed with this knowledge, the PHOSITA  would have been motivated to perform  untargeted whole genome sequencing or transcriptome sequencing in those cases where no positive identification of a chromosomal  breakage has been diagnosed or can be diagnosed or is ambiguous.
As regards the limitation of Claim 1 which requires the use of IHC, Ceppi teach ISH (i.e. FISH) but not IHC. However, IHC was known as was its use in characterizing gene rearrangements, see at least pg. 1479 of Zheng. See also Lin et al (cited by applicant) Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to use IHC as a screening assay to identify known gene fusions rather than by an ISH assay alone or, alternatively, to  use IHC as a screening assay in combination with an ISH assay to detect gene breakages / rearrangements. Following their detection by a screening assay such as IHC and/or ISH the biological sample can then be sequenced to determine the fine structural details of said gene breakages / rearrangements. Please note that  substitution of one known second method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

	Claim 2 is drawn, in part , to  an embodiment of the method of Claim 1 wherein the gene breakage comprises a rearrangement.
	Ceppi teach this limitation, see at least para 14 

Claim 3 is drawn to an embodiment of the method of Claim 1 wherein the ISH is a FISH.
		Ceppi teach this limitation, see at least para 64.

	Claim 4 is drawn, in part , to an embodiment of the method of Claim 1 wherein the biological sample is selected from a defined group which includes  a  tissue sample.
	Ceppi teach this limitation, see at least para 35, 86 and 125.

	

Claim 7 is drawn, in part, to an embodiment of the method of Claim 1 wherein the the sequencing is selected from a defined group which includes Next Generation Sequencing (NGS).
	Ceppi teach this limitation, see at least para 9. See also Mardis [Ann. Rev. Anal. Chem. 6:287 (2013)] and Metzker {Nature Reviews | Genetics 11 :31 (2010)] both of which clearly demonstrated that high throughput  sequencing and/or Net-gen sequencing were known.

	Claim 11 is drawn, in part, to an embodiment of the method of Claim 1 wherein the gene breakage is an MLL gene or an ALK gene.
	Afrin teach the MLL  limitation, see at least the abstract of Afrin while Lin teach the ALK gene limitation, see at least the abstract of Lin. 
	
Ceppi  in view of Afrin  and/or Zheng and/or Lin reasonably suggest the method of Claims 15 and 17. Specifically, Afrin teach the MLL gene  limitation, see at least the abstract of Afrin while Lin teach the ALK gene limitation, see at least the abstract of Lin. 

►	Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Ceppi in view of  Calabretta  as applied above against Claim 1 and further in view of Katzir et al. [  US 2009/0048785- hereinafter “Katzir”].

	Claims 5 is drawn to  an embodiment of the method of Claim 1, wherein the detecting the presence or absence of a gene breakage in the biological sample comprises: counting the total number or percentage of cells having signals indicating the presence of a gene breakage, and if the total number or percentage reaches a threshold, which can be empirically or
logically determined for each gene of interest, then the samples are considered
positive and sequenced.
Ceppi in view of  Calabretta reasonably suggest a method for identifying and characterizing a gene breakage in a biological sample which comprises most of the limitations of Claim 8 except Ceppi  do not explicitly teach counting the total number or percentage of cells having signals indicating the presence of a gene breakage, and if the total number or percentage reaches a threshold, which can be empirically or logically determined for each gene of interest, then the samples are considered positive. However, diagnosic  threshold sample analysis methods were known wherein cells of a samples are surveyed for a particular characteristic and when those samples show a threshold level of said cells identified as having  the particular characteristic then the sample is consider a positive. For example, M’Koma teach a method of diagnosing IBD in patients which comprises counting the number of cells within a sample that exhibit DEFA5 expression  and when the percentage of cells within said sample   reaches or surpasses a particular threshold value (typically a value set beforehand based on pass experience/ prior testing results) then the sample (i.e. patient from whom the sample was obtained) is diagnosed as positive for IBD. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Ceppi  in view of  Calabretta where a  threshold sample analysis method   is performed during the FISH analysis. The PHOSITA would have been motivated to make this modification in order to focus  the sequencing on  only those samples  likely to show sequence breakpoints  thereby eliminating from the expensive sequencing step definitively negative samples.


As regards Claim 6 it would have been prima facie obvious  to the PHOSITA to define as positive those sample which have ambiguous results by a screening assay (e.g. by cytogenetic analysis, by FISH analysis and/or IHC analysis) using a threshold sample analysis  method and to proceed with the breakpoint sequencing on those samples so classified.   


►	Claims 8, 14 and 18-24 and 26-30 is rejected under 35 U.S.C. 103 as being unpatentable over Ceppi as applied above against Claim 1 and further in view of  Calabretta et al. [US 5,652,222(1997) – hereinafter “Calabretta”].

Claim 8 is drawn to an embodiment of the method of Claim  7 wherein the sequencing comprises converting  cell transcripts or mRNA to cDNA which  cDNA is used for sequencing library production.
Ceppi teach  a method for identifying and characterizing a gene breakage in a biological sample which comprises most of the limitations of Claim 8 except Ceppi  do not explicitly teach preparing cDNA libraries from mRNA transcripts. These authors do teach that  cDNA is within the scope of nucleic acids used in their invention to characterize breakpoints/rearrangements However the use of RNA-seq (i.e. preparing cDNA libraries by reverse transcription) was known, as was its use to identify and characterize genomic breakpoint (rearrangements) see at least Calabretta, Col. 4, line 40- Col. 16, at about line 55. There Calabretta teach  isolating cellular RNA from CML patients suspected or known to have the characteristic bcr-abl breakpoint junction. The mRNA is reverse transcribed to form cDNA libraries  which cDNA libraries may be subjected to a PCR amplification step and the products thereof sequenced, see especially Col. 10,lines 15-47.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Ceppi  wherein the cDNA are  produced from  the cellular mRNA  by reverse transcription and  the cDNA libraries sequenced as suggested by Calabretta. The PHOSITA would have been motivated to make this modification of Ceppi with Calabretta in order to identify  and characterize novel fusion gene constructs. 

Ceppi in view of Calabretta reaswonably suggest the method of Claim 14 (i.e. treating a disease or a condition in a leiukemia patients diagnosed as having saiddisease or a condition  by the method of Claim 1, see at least the abstract of Calabretta. 

As regards Claim 18-21, see at least para 14 in Ceppi.
	As regards Claims 22-24, see the rejection of Claim 1 recited above and para 35 of Ceppi.
As regards Claims 26-29, see especially Col. 16, lines 1-55.

As regards Claim 30, see the rejection of Claim 14 set forth above.
►	Claims 9-10  is rejected under 35 U.S.C. 103 as being unpatentable over Ceppi in view of  Calabretta as applied above against Claims 1 and  7-8 and further in view of Shum et al. [US 2020/0263169 – hereinafter “Shum”].

Claim 9 is drawn to an embodiment of the method of Claim  8 wherein following the cDNA preparation step adaptors are ligated to the cDNA. Claim 10 is drawn to an embodiment of Claim 9 wherein following adapter ligation a multiplex PCR (i.e. mPCR) is performed using primers which allow for a subsequent universal PCR step.  
Ceppi in view of  Calabretta reasonably suggest  a method for identifying and characterizing a gene breakage in a biological sample which comprises most of the limitations of Claim 9-10 except the inventors do not teach  preparing cDNA libraries wherein adaptors are ligated to the cDNA  which  adapter comprise primer binding sites for primers which allow for a subsequent universal PCR step. However, numerous cDNA library synthesis protocols were known, including at least one in which following the cDNA synthesis an adaptor(s) are added by ligation, which  adaptor ligation step is followed by mPCR using primers which allow for a subsequent universal PCR step, see at least Fig. 4 in Shum.  Accordingly, ,absent an unexpected result, this limitation is considered to be a simple design choice well within the knowledge, skill,  ability  and common sense of the PHOSITA at the time of the invention. Furthermore, please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.



►	Claims 12  is rejected under 35 U.S.C. 103 as being unpatentable over Ceppi as applied above against Claim 1 and further in view of Zhong et al. [Am. J. of Surgical Path. 34(6) : 757(2010) – hereinafter “Zhong”] and/or Markovic and Squire et al. [Leukemia (2000) – hereinafter “Markovic”].

Claim 12 is drawn to an embodiment of the method of Claim  1 wherein  the probes are designed as fusion-signal FISH probes or split-signal (aka break-apart) FISH probes  
Ceppi  teach a method for identifying and characterizing a gene breakage in a biological sample which comprises most of the limitations of Claim 12 except these inventors do not teach   fusion-signal FISH probes or split-signal (aka break-apart) FISH probes. However,  these types of probes were known, as was their use in characterizing chromosomal breakpoints.  For example,  Zhong teach  the use of split-signal (aka break-apart) FISH probes in the analysis of translocation involving the X chromosome .Markovic  teach  the use of fusion-signal FISH probes in the analysis of the 9:22 rearrangement indicative of CML. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the fusion-signal FISH probes of  Markovicz and/or split-signal (aka break-apart) FISH probes of Zhong for the conventional FISH  probes of Ceppi. The   substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim Objections

►	Claim(s)  25 is/are objected to because  they  are dependent upon a rejected independent base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
EXAMINER SEARCH NOTES

26 AUG 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US 2020/25977

  
Planned Search 

Search terms:

All Inventor(s) e.g.  Welcher R?/au 
Breakpoint or rearrangement or translocation or inversion or deletion or duplication  or fusion$2
FISH or ISH or in situ hybridization or IHC or immunohistochemistry 
Chromos$3 or gene$2
identif$5 or detect$4 
sequencing

►	See the Examiner’s PE2E SEARCH and  STNext  search notes/strategy in IFW